___________

                                    No. 95-2699
                                    ___________

United States of America,                 *
                                          *
              Appellee,                   *
                                          * Appeal from the United States
     v.                                   * District Court for the
                                          * District of Nebraska.
Pedro Serpa,                              *
                                          *       [UNPUBLISHED]
              Appellant.                  *
                                    ___________

                     Submitted:     April 5, 1996

                           Filed:   April 9, 1996
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.



     Pedro Serpa, who previously pleaded guilty to a drug-conspiracy
offense and received a fifteen-year sentence, brought this motion under 28
U.S.C. § 2255 to vacate his sentence, claiming that he had received
ineffective assistance of counsel.        After appointing counsel and giving
Serpa time to produce information supporting his claims, the district
court1 denied the motion.     Serpa appeals, and we affirm.


     We review de novo the district court's denial of Serpa's section 2255
motion.    See Holloway v. United States, 960 F.2d 1348, 1351 (8th Cir.
1992).    Serpa claimed that counsel was ineffective for failing to advise
him about the possibility of cooperating with




     1
      The HONORABLE WARREN K. URBOM, United States District Judge
for the District of Nebraska.
the government, and for failing to consider the potential outcome of
counsel's motion to hold the Sentencing Guidelines unconstitutional.2             In
his brief on appeal, Serpa does not discuss these claims or point to any
error in the court's order denying them.         Accordingly, we deem these claims
abandoned.     See Jasperson v. Purolator Courier Corp., 765 F.2d 736, 740
(8th   Cir. 1985)


       Rather, Serpa argues on appeal that counsel was ineffective because
he failed to assess the evidence adequately and negotiate a proper plea
agreement, and also failed to argue at sentencing for departures under
U.S.S.G. §§ 3B1.2 and 5K2.0.       These ineffective-assistance claims, which
were raised generally in Serpa's pro se brief in support of his section
2255   motion,    fail   because   they    are   merely   general   and   conclusory
allegations.     See Hill v. Lockhart, 474 U.S. 52, 57-59 (1985); Strickland
v. Washington, 466 U.S. 668, 690, 694 (1984); Estes v. United States, 883
F.2d 645, 647 (8th Cir. 1989) (conclusory allegation was insufficient to
rebut strong presumption of counsel's competence).


       Accordingly, we affirm.


       A true copy.


              Attest:


                    CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




          2
         The district court held unconstitutional part of the
Sentencing Reform Act, and severed that portion from the Act. On
direct appeal, we reversed the court's determination as to the
Act's unconstitutionality, but affirmed Serpa's sentence. United
States v. Serpa, No. 88-2427, slip op. at 1-2 (8th Cir. Mar. 1,
1989) (unpublished per curiam). We also affirmed the denial of
Serpa's first section 2255 motion, in which he challenged his
sentence.   United States v. Serpa, 930 F.2d 639, 640 (8th Cir.
1991) (per curiam).

                                          -2-